Citation Nr: 1112947	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for a stomach disorder, diagnosed as gastroesophageal reflux disease (GERD) and a hiatal hernia.  

2.  Entitlement to service connection for a stomach disorder, diagnosed as GERD and a hiatal hernia.

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for irritable bowel syndrome (IBS) to include as due to service in the Southwest Asia Theater of Operations.  

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder, diagnosed as osteoarthritis.  

6.  Entitlement to service connection for a low back disorder, characterized as residuals of a lumbosacral spasm.

7.  Entitlement to service connection for an incisional hernia with post-operative scar.

8.  Entitlement to service connection for migraines.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran had active service from June to October 1987 and from December 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in January 2008 and December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for a low back disorder, a stomach disorder, on the merits, an incisional hernia, bilateral hearing loss, tinnitus, headaches, a right ankle disorder, and irritable bowel syndrome addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied service connection for a stomach disorder.  

2.  The evidence received since the June 1997 rating relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a stomach disorder.  

3.  A left ankle disorder is not currently shown.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision that denied the Veteran's claim for entitlement to service connection for a stomach disorder, diagnosed as GERD and a hiatal hernia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2. New and material evidence has been presented since the June 1997 rating decision denying service connection for a stomach disorder, diagnosed as GERD and a hiatal hernia, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A left ankle disorder was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in September 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the BVA.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the September 2010 hearing, the issues on appeal were identified.  See Hearing Transcript (T.) at p. 3.  Also, information was solicited regarding the onset of the Veteran's various disorders Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, to the extent that the claims on appeal have been adjudicated, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of the Veteran's left ankle disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with a veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  In this case, a left ankle disorder is not currently shown.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  

With regard to the Veteran's application to reopen a claim for a stomach disorder, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist a veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Among the claims on appeal, the Veteran is claiming entitlement to service connection for a stomach disorder, which has been identified by history as GERD and a hiatal hernia.  The RO denied this claim in September 1995, and again in June 1997 on the basis that the service treatment records do not indicate treatment for, or a diagnosis of, any stomach disorder while on active duty.  Although the Veteran mentioned experiencing stomach symptoms on his separation physical examination in May 1991, no disorder was observed at that time.  He did not appeal the decision and, it became final one year later.  

At the time of June 1997 decision, the evidence of record included the Veteran's service treatment records from both periods of active duty and a VA examination from April 1997.  Since that time, however, the Veteran has submitted evidence that the Board finds to be new and material to this claim.  

Specifically, the Veteran has submitted statements from two fellow soldiers in his unit dated in June and July 2008.  These soldiers both stated that they were in the Southwest Asia Theater of Operations with the Veteran, and recalled him receiving treatment from field medics after complaints of nausea and stomach pains.  

In general, statements alone are generally not sufficient to reopen a claim, as a lay person is not competent to offer an opinion that requires medical expertise.  Moray v. Brown, 5 Vet. App. 211, 214 (1995).  The facts here, however, are distinguishable from Moray.  In this case, the Veteran's original claim was denied because the evidence did not indicate treatment for a stomach condition while in service.  The statements by the Veteran's fellow soldiers contradict that conclusion  

Additionally, as mentioned above, while the probative value of these statements depends upon the credibility of the affiants, for purposes of reopening a claim, they are presumed credible.  See Justus, 3 Vet. App. at 510.  Therefore, the statements made by the Veteran's fellow soldiers are new in that they have not been previously considered.  Moreover, these statements are material to an unestablished fact necessary to support the claim, that being whether the Veteran received treatment for complaints of a stomach disorder while in service.  Accordingly, the claim is reopened.  However, as will be explained below, the Board is of the opinion that additional development is necessary before further appellate review of this claim on the merits. 

Service Connection for a Left Ankle Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's service treatment records reflect that he incurred a mild (Class 1) left ankle sprain in July 1987.  Treatment at that time was confined to light duty and the use of a brace.  However, no follow-up treatment was prescribed, nor do the remaining treatment records indicate that he ever sought follow-up treatment.  

Additionally, when the Veteran reentered active duty in 1990, he did not complain of any disorders to his left ankle.  Moreover, and of particular note, no ankle disorder was noted upon his release from his second period of active duty in May 1991.  Therefore, while there is evidence of a mild ankle injury during his first period of active duty service, the competent evidence does not indicate that he experienced persistent symptoms resulting from this injury.  

Next, the post-service records do not indicate the presence of a current left ankle disorder.  To the contrary, at a VA examination in April 1997, X-rays of the left ankle were normal.  This was confirmed by another X-ray conducted in November 2007, which also indicated a normal left ankle.  Furthermore, no treating physician has diagnosed a left ankle disorder of any sort since the time of the initial injury in 1987.  

The Board has also considered the statements made by the Veteran relating his left ankle complaints to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, while the Veteran can describe symptoms, he is not competent to diagnose a current ankle disorder, since this is not a disorder that may be diagnosed by unique and readily identifiable features.  Id. at 1377, n.4.  Therefore, the Veteran's unsubstantiated statements that he has a current left ankle disorder are found to lack competency.

Thus, the Board finds that, notwithstanding the Veteran's reported injuries in service, the requirements for entitlement to service connection for a left ankle disorder have not been met.  Specifically, the law provides that, in the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Therefore, his claim for service connection must necessarily be denied because there is no sufficient showing he has a residual disability at this time that is derived from service or from his service-connected disabilities.  

In conclusion, as the weight of the evidence is against the Veteran's claim for service connection for a left ankle, the Board is unable to grant the benefits sought on appeal.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a stomach disorder, diagnosed as GERD and a hiatal hernia, has been received and, to this extent only, the appeal is granted.

Service connection for a left ankle disorder is denied.


REMAND

With regard to the remaining claims on appeal, the Board has determined that additional development is required prior to the adjudication of these claims.  

First, in July 2008, the Veteran submitted a claim for entitlement to service connection for IBS, to include as due to his service in the Southwest Asia Theater of Operations.  A review of the evidence indicates that he originally filed a claim for entitlement to service connection for a stomach disorder and an intestinal disorder in October 1994.  These two disorders were considered collectively when they were denied in September 1995 and again in June 1997, which was not appealed and became final one year later.

Currently, both issues are on appeal as independent claims.  Nevertheless, the Veteran's newly submitted claim for IBS in July 2008 should have been considered as an application to reopen a previously denied claim.  Accordingly, he should receive appropriate notice of how to reopen a previously denied claim under the VCAA, and then this claim should be readjudicated as a claim to reopen a previously denied claim.  

In this regard, the Board tangentially notes that, even though the Veteran has now raised a new basis of entitlement (i.e. service in Southwest Asia), a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008);

Moreover, the Board notes that the RO appropriately corrected a prior notice defect by providing the Veteran with a letter, in approximately January 2010, of how to establish service connection based on service in the Southwest Asia Theater of Operations.  However, the issue was never readjudicated by the RO prior to certification of the Board.  In order to assure that the Veteran is not prejudiced by any procedural defect, it is most appropriate that this issue be readjudicated prior to Board review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a notice defect may be cured by the issuance of a fully compliant VCAA notification followed by readjudication of the claim).  

Next, prior to adjudicating the remaining issues on appeal, the Board concludes that a VA examination is warranted in order to obtain an opinion as to the etiology of the claimed disorders, as the evidence of record reflects competent evidence of these disabilities currently, and also indicates an in-service event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

First, the Veteran has submitted Army National Guard treatment records from July 2002 indicating that he twisted his ankle against a rock during a period of active duty for training.  In this case, the Board initially observes that the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  Given that the treatment records are from the National Guard, it should be presumed that the injury occurred during a period of ACDUTRA or INACTDUTRA.  

Moreover, a private examination of the Veteran's right ankle in December 2007 indicated "fairly significant osteoarthritis . . . with significant joint space narrowing."  Although other X-rays from the same time period indicated no right ankle pathology, a VA opinion is necessary to resolve whether his current disability is related to his accident in 2002. 

Next, with regard to his claims for a low back disorder and migraines, the service treatment records indicate in-service complaints related to both of these claims.  Specifically, in June 1987, the Veteran was treated for complaints of low back pain after slipping on a floor.  In December 2007, he received treatment for his low back, which he attributed to the June 1987 incident.  X-rays in August 2009 also indicated a small herniation at the L5-S1 disc.  Therefore, an opinion is required to ascertain whether his current disorder is related to service.

Similarly, in May 1991, during his second period of service, the Veteran noted a history of frequent and/or severe headaches while in service.  More recently, treatment records from September and November 2007 indicate a "long history" of headaches that have gotten progressively worse.  Other evaluations, such as one in July 2008, identified his symptoms as consistent with migraines.  Therefore, an opinion is required in order to determine whether these headaches are attributable to service or to his being in the Southwest Asia Theater of Operations.  

Regarding the Veteran's audiological complaints, the Veteran has exhibited significant hearing loss since active duty.  Specifically, audiograms in both February 1997 and May 2008 both met the requirements for impaired hearing for VA purposes under 38 C.F.R. § 3.385.  However, this issue is complicated by the fact that at least some of his hearing loss preexisted active duty.  Moreover, he has a long history of ear infections which may have contributed to both his hearing loss and his claimed tinnitus.  Therefore, a VA audiological opinion is required in order to determine whether his hearing loss and tinnitus are related to service.

Finally, the Veteran has asserted that he began to experience severe stomach pains during his second period of service.  Although the service treatment records do no indicate any such treatment, he has submitted statements from his fellow servicemen who recall him experiencing such symptoms and receiving treatment.  An Army treatment note from August 1993 indicates severe gastroesophageal symptoms, and he underwent a surgical repair for this disorder sometime soon thereafter in March 1993.

Additionally, subsequent treatment notes indicate that the Veteran experienced post-surgical complications in the form of an incisional hernia, which was surgically repaired in November 2007.  Consequently, a medical opinion is required in order to ascertain whether the Veteran's GERD was attributable to active duty, and whether his incisional hernia is attributable to the surgical procedure he underwent to correct this disorder.  
  
Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Nashville, Tennessee since August 2009.  Any private treatment records relating to the any of the disorders on appeal that has not been associated with the claims file should also be associated with the record after obtaining his authorization.

2.  Provide the Veteran with notice as to the requirements and evidence that he must show in order to reopen a claim for IBS.  In this regard, he should specifically be notified of the basis for the original denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  Afford the Veteran appropriate VA examinations in order to determine the existence and etiology of any disorders related to his right ankle, low back, migraines, GERD or incisional hernia.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and address the following:  

(i) With respect to each identified low back disorder, right ankle disorder or migraines, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service or is otherwise attributable to service.

(ii) With respect to the Veteran's GERD and subsequent incisional hernia, the examiner should the examiner should state whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that his stomach disorder had its onset in service or is otherwise attributable to service.  

(iii) The examiner should also whether it is at least as likely as not that the Veteran's incisional hernia is attributable to active duty or to the surgical procedure done to correct his GERD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  Afford the Veteran an examination to determine the current nature and extent of his claimed bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

In addition to conducting an audiological examination, the examiner should obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater), that the Veteran entered service with a preexisting hearing loss, and if so, whether the preexisting hearing loss increased in severity during service.  If the disability increased in severity during service, the examiner should indicate whether the increase in severity represented the natural progress of the disability.  The examiner should presume that the Veteran experienced some noise exposure while in service.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater), that any tinnitus that may be present is related to service.  The examiner should presume that the Veteran experienced some noise exposure while in service.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


